DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims

This is a final office action in response to the amended claims and remarks filed by the Applicant on August 9, 2022 relating to U.S. Patent Application 16/105,118 filed on August 20, 2018.  Claims 1, 11, 14-15, 20, 22-23 and 29 have been amended. Claims 1, 4-5, 9-11, 14-15, 20, 22-23 and 26-32 are currently pending and have been examined.  


Response to Arguments

Applicant's remarks filed on August 9, 2022 have been fully considered.

With respect to the 35 USC § 101 rejection for non-statutory subject matter, Applicant has amended Claims 11, 14 – 15, 22 – 23 and 29 to recite an apparatus comprising a memory and a processor. The rejection for non-statutory subject matter is withdrawn.

With respect to the 35 USC § 101 rejection for subject matter eligibility, Applicant asserts that the amended claims recite a practical application in that the additional elements expressly effectuate a direct technological improvement and/or advantage to one or more computing devices. (Remarks, p. 11). Applicant cites to Specification Paragraph 69 as reflecting improvements to computer functionality by having the universal account server include translation circuitry to convert or translate between account number data received from the first external device 108 and the universal account number which would allow the computing systems of the financial institutions to function with the universal account server without extensive changes to the respective computer systems. (Remarks, p. 12). Examiner respectfully disagrees. 
The translation circuitry is recited at a high level of generality, operating in its ordinary capacity and serves to allow the interface of the universal account server and the various financial institution servers. The translation circuitry is being used as a tool to implement the abstract idea. The additional elements do not recite a practical application. (See Section 101 rejection below). The Section 101 rejection is maintained.  

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-5, 9-11, 14-15, 20, 22-23 and 26-32 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1, 4 – 5, 9 - 10 and 28 are directed to a method. Claims 11, 14 – 15, 22 – 23 and 29 are directed to an apparatus comprising a memory and a processor. Claims 20, 26 – 27 and 30-32 are directed to a non-transitory computer-readable storage medium of an apparatus storing instructions executed by the apparatus. Therefore, on their face, Claims 1, 4-5, 9-11, 14-15, 20, 22-23 and 26-32 are directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a method comprising: receiving, by a computing device, a request for a new account in a second financial institution, wherein the request for the new account is associated with a user; querying, by identification circuitry of the computing device, a universal account number database; in response to querying the universal account number database, receiving a transmission from the universal account number database; determining that the transmission from the universal account number database identifies the universal account number of the user; associating the universal account number of the user with the request for the new account, wherein the universal account number uniquely identifies the user and is independent of a current account of the user in a first financial institution; and in response to associating the universal account number of the user with a request for a new account: obtaining, by the identification circuity of the computing device, one or more account parameters independently defined by the universal account number of the user distinct from account parameters defined by the current account of the user in the first financial institution; determining, by compatibility circuity of the computing device, one or more new account parameters associated with the new account in the second financial institution, wherein at least one of the one or more new account parameters differs from the one or more account parameters independently defined by the universal account number of the user; causing the new account to be opened with the one or more new account parameters; and modifying, by the identification circuitry of the computing device, the one or more account parameters independently defined by the universal account number with the one or more new account parameters associated with the new account, wherein the one or more account parameters associated with the universal account number is stored in the universal account number database using a universal account number database data protocol that is different from respective data protocols utilized by the first financial institution and the second financial institution, and wherein account parameters retrieved from the first financial institution and the second financial institution are translated, by a translation engine of the computing device, into the universal account number database data protocol to allow retrofitting to the respective data protocol formats utilized by the first financial institution and the second financial institution. The abstract idea is the underlined portion of the claim shown above. The abstract idea recites associating a universal account number of a user with the user’s request for a new account, determining parameters associated with the user’s universal account number and causing the new account to be opened with the parameters which amounts to concepts involving commercial interactions including business relations which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 11and 20 recite an abstract idea for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a method comprising: receiving, by a computing device, a request for a new account in a second financial institution, wherein the request for the new account is associated with a user; querying, by identification circuitry of the computing device, a universal account number database; in response to querying the universal account number database, receiving a transmission from the universal account number database; determining that the transmission from the universal account number database identifies the universal account number of the user; associating the universal account number of the user with the request for the new account, wherein the universal account number uniquely identifies the user and is independent of a current account of the user in a first financial institution; and in response to associating the universal account number of the user with a request for a new account: obtaining, by the identification circuity of the computing device, one or more account parameters independently defined by the universal account number of the user distinct from account parameters defined by the current account of the user in the first financial institution; determining, by compatibility circuity of the computing device, one or more new account parameters associated with the new account in the second financial institution, wherein at least one of the one or more new account parameters differs from the one or more account parameters independently defined by the universal account number of the user; causing the new account to be opened with the one or more new account parameters; and modifying, by the identification circuitry of the computing device, the one or more account parameters independently defined by the universal account number with the one or more new account parameters associated with the new account, wherein the one or more account parameters associated with the universal account number is stored in the universal account number database using a universal account number database data protocol that is different from respective data protocols utilized by the first financial institution and the second financial institution, and wherein account parameters retrieved from the first financial institution and the second financial institution are translated, by a translation engine of the computing device, into the universal account number database data protocol to allow retrofitting to the respective data protocol formats utilized by the first financial institution and the second financial institution. The additional elements recited in the claim are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. The additional elements of Claims 11 and 20 do not integrate the abstract idea into a practical application for the same reasons.

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the Claims 1, 11 and 20 add only instructions to implement the abstract idea with computer(s), processor(s), memory and software and fail to add significantly more to the abstract idea.

Dependent claims
Claim 4 (receive account parameters independently defined by the universal account number and distinct from account parameters defined by the current account), Claims 5, 15 and 27 (receive account parameters from a universal account number database), Claims 9, 22 and 31 (receiving instructions for closing current account in the first financial institution, authenticate instructions and causing account to be closed), Claims 10, 23 and 32 (replace account parameters independently defined by the universal account number with new account parameters associated with the new account), Claim 14 (receive account parameter inputs from the user), Claim 26 (receive one or more account parameter inputs from the user and populate a user profile with the account parameter inputs) and Claims 28, 29 and 30 (requesting confirmation of the request for the new account in the second financial institution) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  
As such, Claims 1, 4-5, 9-11, 14-15, 20, 22-23 and 26-32 are not patent eligible. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        11/17/2022